     MEMO
     Case      ENDORSED
          1:16-cr-00324-ALC Document 218 Filed 11/19/20 Page 1 of 1




              Law Office of Angus James Bell
                  30 Wall Street, 8th Floor New York, New York 10005
                      Tel: (212) 804-5765 Fax: (718) 504-6351
                           Email: ajamesbelllaw@gmail.com

                                                            November 13, 2020

Hon. Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square                                                                   11/19/20
New York, New York 10007

                      Re: United States v. Pedro Rojas-Romero 16Cr324

Dear Judge Carter,

         I represent Mr. Rojas-Romero pursuant to the Criminal Justice Act and write this
letter to again request an adjournment of his sentencing hearing that is scheduled for
November 20th at 10 a.m. Please know that the on-going COVID-19 pandemic continues
to hamper our ability to prepare and review materials with Mr. Rojas-Romero.

       We are therefore requesting an adjournment to mid-January. In advance of this
application, AUSA Jacqueline Kelly advised that the Government has no objection to this
request. Know also that I consulted with Mr. Rojas-Romero regarding this request and he
continues to believe that his interests are best served if we have the additional time to
prepare for sentencing. Should the Court grant this request, counsel is requesting that the
hearing be adjourned to the week of January 11, 2021.

        Thank you in advance for any and all consideration of this request. We will await
further instructions from the Court on this matter.

                                             Respectfully Submitted,

                                             By: _____________________
                                               A. James Bell, Esq.
                                           The application is GRANTED.
                                           Sentencing adjourned to
                                           3/18/21 at 12:30 p.m.
                                           So Ordered.
                                                                                 11/19/20
